Per Curiam.
An appeal is taken by the owner of the fee title from a final order of confirmation of sale of real estate in foreclosure proceedings. None of the objections presented to the trial court as réasons why confirmation should be denied, except one, are presented or argued in brief of counsel for appellant whence such objections are to be taken and considered as .having been waived. The objections argued in the brief, save one relating to the return of the sheriff to the order of sale, which is apparently without merit, were in nowise presented to the trial court, and therefore we can not consider them on this appeal..
The order of confirmation should be, and accordingly is,
Affirmed.